Citation Nr: 0708230	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  03-27 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
fibromyalgia. 

2.  Entitlement to service connection for fibromyalgia. 

3.  Entitlement to an increased rating for residuals of right 
leg stress fractures, rated as 0 percent prior to August 4, 
2006, and rated as 10 percent from August 4, 2006. 

4.  Entitlement to an increased rating for residuals of left 
leg stress fractures, rated as 0 percent prior to August 4, 
2006, and rated as 10 percent from August 4, 2006.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1994 to May 
1995.  

Service connection for fibromyalgia was previously denied by 
a Department of Veterans Affairs (VA) rating decision in 
August 1999.  The veteran was notified of the determination 
and of his procedural and appellate rights by VA letter in 
September 1999; however, he did not appeal the decision 
within one year of the notice thereof, and the rating 
decision became final.  

The current matter comes before the Board of Veterans' Appeal 
(hereinafter Board) on appeal of a rating decision in 
February 2003, by the Waco, Texas, Regional Office (RO), 
which denied the veteran's attempt to reopen her claim of 
entitlement to service connection for fibromyalgia; that 
rating action also denied the claim for increased ratings for 
residuals of stress fracture of the right and left leg.  The 
veteran perfected a timely appeal to that decision.  
Thereafter, in an August 2006 rating decision, the RO 
increased the evaluation for residuals of stress fractures of 
the right and left leg, from 0 percent to 10 percent, each 
leg, effective August 4, 2006.  A claimant is presumed to be 
seeking the highest rating available under law.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the matter of 
increased rating for the veteran's stress fractures of the 
right and left leg remains in appellate status.  

In her substantive appeal (VA Form 9), received in September 
2003, the veteran requested a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board.  In a subsequent 
statement, however, dated May 17, 2006, she requested that 
the hearing be cancelled.  38 U.S.C.A. § 20.704(e) (2006).  

The issue of entitlement to service connection for 
fibromyalgia is addressed in the REMAND portion of the 
decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will contact 
the veteran if additional action is required on her part.  


FINDINGS OF FACT

1.  By a rating action in August 1999, the RO denied the 
veteran's claim of entitlement to service connection for 
fibromyalgia; the veteran did not appeal that determination, 
and it became final.  

2.  The evidence associated with the record since the August 
1999 rating decision includes evidence which is not 
cumulative or redundant of the evidence previously of record.  
Based upon the reason for the prior denial, the evidence is 
relevant and probative.   

3.  Throughout the appeal period, the residuals of right and 
left leg stress fractures have been manifested by pain in 
both legs, tenderness to palpation in both tibias, slight 
crepitus, with no more than slight limitation of motion or 
ankle disability.  

4.  The veteran does not have overall moderate impairment of 
her tibias and fibulas, significant limitation of motion in 
her knees, recurrent subluxation or lateral instability, 
dislocated semilunar cartilage, or ankylosis.  


CONCLUSIONS OF LAW

1.  Evidence received since the final August 1999 rating 
decision is new and material; therefore, the veteran's claim 
for service connection for fibromyalgia is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156(a) (2006).  

2.  Prior to August 4, 2006, the criteria for a 10 percent 
rating, and no more, for residuals of a stress fracture of 
the right leg have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2006).  

3.  As of August 4, 2006, the criteria for a rating in excess 
of 10 percent for residuals of a stress fracture of the right 
leg have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5262 (2006).  

4.  Prior to August 4, 2006, the criteria for a 10 percent 
rating, and no more, for residuals of a stress fracture of 
the left leg have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2006).  

5.  As of August 4, 2006, the criteria for a rating in excess 
of 10 percent for residuals of a stress fracture of the left 
leg have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5262 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In a new and material evidence claim, the notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in November 2002 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the initial AOJ decision.  An additional letter was issued in 
January 2004.  Those letters informed the veteran of what 
evidence was required to substantiate the claims, and of her 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in her possession to the RO.  As the Federal Circuit Court 
has recently stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to reopen the claims and to establish a 
higher evaluation for residuals of stress fractures of the 
right and left leg, and considering that the veteran is 
represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Pertinent Laws, Regulations, and Court Precedents.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.156 (2006).  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the veteran filed her petition to reopen the 
claim for service connection for fibromyalgia after August 
29, 2001, the Board will apply these revised provisions.  See 
38 C.F.R. §§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  


III.  Factual background.

The record indicates that service connection has been 
established for residuals of stress fracture of the right and 
left leg, each evaluated as 0 percent disabling, effective 
from May 6, 1995.  

The veteran's initial claim for service connection for 
fibromyalgia was received in November 1998.  Submitted in 
support of the claim were VA outpatient treatment reports, 
dated from June 1995 through November 1998.  During a 
clinical visit in November 1998, the veteran reported a prior 
medical history of fibromyalgia; the assessment was 
fibromyalgia, per history.  

By a rating action in August 1999, the RO denied the claim 
for service connection for fibromyalgia; this decision was 
based on a finding that while the veteran reported being 
diagnosed with fibromyalgia, the medical records did not show 
a diagnosis of fibromyalgia.  By letter dated in September 
1999, the veteran was notified of the above decision, and of 
her appellate and procedural rights.  She did not appeal that 
decision within one year of the notification thereof.  

In a statement in support of claim (VA Form 21-4138), 
received in September 2002, the veteran requested to reopen 
the claim for service connection for fibromyalgia; she also 
requested an increased rating for bilateral stress fractures.  

In conjunction with her claim, the veteran was afforded a VA 
examination in January 2003, at which time she indicated that 
she was a practical nurse before she went into service; 
however, when she attempted to return to that work she was 
unable to handle it and be on her feet all the required 
hours.  She then accepted a job driving a truck and has been 
doing that.  The veteran indicated that she continues to 
experience pain in her legs when walking long distances.  She 
also reported swelling in her legs.  At some point, she was 
worked up with a number of tests and the conclusion was that 
fibromyalgia was present.  Examination of the legs revealed 
some tenderness over the mid-portion of the tibia.  The knees 
and ankles appeared to have a good range of motion and the 
pedal pulses were good.  The examination was restricted 
because it was late in the afternoon.  The examiner noted 
that the diagnosis has been bilateral lower leg stress 
fractures.  The veteran still felt she had some symptoms in 
the area even though she has been able to maintain a rather 
active job.  According to the veteran, scans were done in 
October 1996, which showed residual hot spots.  A bone scan 
was negative for evidence of recent stress fracture involving 
either the right or the left tibia or fibula; however, the 
study showed degenerative changes in the knees, midfeet, 
first metatarsophalangeal joint, and shoulders.  

VA progress notes, dated from August 2002 through December 
2003, reflect ongoing clinical evaluation and treatment for 
several disabilities, including fibromyalgia.  During a 
clinical visit in September 2002, the veteran complained of 
numbness in the arms and fingers and headaches.  Following a 
physical examination, the assessment was fibromyalgia, 
symptomatic.  

Received in May 2004 were treatment reports from Dr. Deborah 
Stokes, dated in October 2001, showing that the veteran 
received treatment for several disabilities.  In a statement, 
dated in October 2001, Dr. Stokes noted that the veteran had 
had a diagnosis of fibromyalgia since 1996.  She reported 
problems with insomnia.  She had shingles spread out on her 
lumbar area ever since 1998.  She reported incidents of her 
hands swelling.  The veteran also reported problems with 
irritable bowel syndrome which usually caused diarrhea and 
constipation.  She also reported having headaches ever since 
she was diagnosed with fibromyalgia; he stated that she has 
to tolerate a lot of pain throughout the day.  The pertinent 
diagnosis was fibromyalgia since 1996.  

Subsequently received with private treatment reports, dated 
from September 1996 to September 2001.  During a clinical 
visit in January 1997, it was noted that the veteran was in 
Dallas for evaluation of back pain when she was found to have 
'fibromyalgia.'  The veteran was seen for a medication refill 
in February 2001; at that time, she was diagnosed with 
fibromyalgia.  

Received in September 2004 were VA progress notes, dated in 
June 2004, which show that the veteran continued to receive 
ongoing clinical evaluation for several disabilities.  These 
records reflect a diagnosis of fibromyalgia.  

On the occasion of another VA examination in August 2006, it 
was noted that a bone scan in 1994 revealed a stress fracture 
of both lower legs; her last bone scan was 4 years ago and 
was reported to be normal.  The veteran indicated that she 
had pain with activity, the intensity of which ranged from 8 
1/2 to 10.  She related that the pain in her legs are 
aggravated by standing 15 minutes, walking half a block, 
going up and down stairs, and lifting 10 pounds in weight and 
driving over two hours at a time.  She did not do any 
exercises.  The veteran reported taking Ibuprofen of 800 mg. 
6 to 8 times a day.  On examination, range of motion in the 
right and left knees was from 0 degrees to 130 degrees, with 
slight medial tenderness and no fluid; there was slight 
crepitus with flexion and no laxity.  The right ankle had a 
dorsiflexion of 30 degrees, plantar flexion of 40 degrees, 
inversion of 45 degrees, and eversion of 35 degrees.  There 
was no tenderness and no edema of the right ankle.  She was 
able to dorsiflex and plantar flex the toe to 25 degrees.  
There were no calluses or ulcerations on the ventral surface 
of the foot.  The pulses were normal.  The left ankle had a 
dorsiflexion of 30 degrees, plantar flexion of 40 degrees, 
inversion of 45 degrees, and eversion of 35 degrees.  There 
was no tenderness and no edema of the left ankle.  There were 
no calluses or ulcerations on the ventral surface.  There was 
tenderness to palpation of the upper two thirds of both 
tibias.  There was no palpable deformity and no local heat or 
redness.  The impression was stress fracture of both legs 
dating to 1994, moderate disability with no current 
progression.  

The examiner indicated that the veteran's symptoms came on 
the heels of aggressive physical activity in service.  She 
described pain in her legs and with activity they would 
swell.  There was no flare up of bone disease.  No current 
infection was noted.  The veteran did not use any assistive 
device.  There were no constitutional symptoms of bone 
disease.  It was also noted that the veteran's leg symptoms 
were aggravated by her job as a truck driver.  


IV.  Legal analysis-New and material evidence.

As noted above, service connection for fibromyalgia was 
previously addressed in a rating action in August 1999.  At 
that time, the evidence included the service medical records, 
the veteran's claim, and post-service VA progress notes.  In 
August 1999, the RO denied the claim on a finding that 
fibromyalgia was not shown in service, and the post service 
medical records did not reflect a diagnosis of fibromyalgia.  
The veteran was informed of the determination and of the 
right to appeal; the veteran did not perfect a timely appeal 
of the decision, and it became final.  

Since the above decision, the veteran has applied to reopen 
the claim.  In this regard, the veteran has submitted 
evidence of a post-service (current) diagnosis of 
fibromyalgia.  The evidence received after August 1999 is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76.  

The Board finds that the newly received medical records are 
both new and material.  In the instant case, the additional 
evidence includes a current diagnosis of fibromyalgia.  No 
such evidence was of record at the time of the prior denial.  
Based upon the reasoning of the prior denial, finding that 
fibromyalgia had not been found, the evidence of a current 
diagnosis of fibromyalgia is relevant and establishes a 
previously unestablished fact and, therefore, new and 
material.  Accordingly, the veteran's claim of entitlement to 
service connection for fibromyalgia is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  


V.  Legal Analysis-Increased rating.

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.1 (2006).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all the evidence of record, a 
reasonable doubt arises regarding the degree of disability, 
such doubt shall be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The veteran's service-connected right and left leg disorders 
have been rated by analogy by the RO under the provisions of 
Diagnostic Code 5262.  Diagnostic Code 5262 provides that a 
10 percent evaluation is assignable for impairment of the 
tibia and fibula with slight knee or ankle disability.  A 20 
percent evaluation is assignable for impairment of the tibia 
and fibula with moderate knee or ankle disability.  When 
impairment of the tibia and fibula is manifested by malunion 
with marked knee or ankle disability, a 30 percent evaluation 
is assigned.  Nonunion, with loose motion requiring a brace, 
is assigned a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  The normal range of ankle motion is 
from zero to 20 degrees of dorsiflexion and from zero to 45 
degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II.  

As noted above, the RO evaluated the residuals of fractures 
of the right and left legs under Diagnostic Code 5262 for 
impairment of the tibia and fibula.  After careful review of 
the January 2003 VA examination report, the Board finds that 
the veteran's symptoms have been consistent.  Significantly, 
at that time, she reported pain in the legs with prolonged 
standing; she also reported some swelling.  Although range of 
motion findings was not reported, it was noted that the 
veteran had some tenderness over the mid-portion of the 
tibia.  After reviewing the totality of the evidence, the 
Board finds that a compensable rating of 10 percent is 
warranted from the date of the claim.  However, there is no 
objective clinical indication, however, that she has 
additional functional impairment, above and beyond the 10-
percent level, which would support an even higher rating.  
Her legs (inclusive of his tibia and knees) are otherwise 
essentially normal.  

Under that diagnostic code, a 20 percent rating is applicable 
if there is malunion of the tibia or fibula with moderate 
ankle disability.  The multiple VA examinations showed no 
significant disability in the left ankle as a residual of the 
in-service fracture.  The Board finds, therefore, that any 
disability in the right and left ankles is no more than 
slight, and that the criteria for a higher rating in 
accordance with Diagnostic Code 5262 are not met.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. § 4.40.  
The veteran's right and left leg disorder is manifested by 
complaints of occasional swelling and pain with use, 
resulting in limited endurance.  Diagnostic Code 5262 is not 
predicated on limitation of motion, and incorporates all of 
the functional limitations due to an impairment of the 
fibula.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In 
the absence of documented moderate limitation of motion under 
Diagnostic Code 5271, the Board finds that any additional 
functional limitations are appropriately compensated by the 
10 percent rating that has been assigned.  Consideration of 
the functional limitations does not, therefore, result in a 
higher rating.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 10 percent 
for the residuals of stress fractures of the right and left 
legs.  Considering the 2003 examination, outpatient treatment 
records and 2006 examination, the Board concludes that the 
overall disability picture does not show more than slight 
knee or ankle impairment related to his service-connected 
residuals of fracture of the left tibia and fibula.  

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b) (1).  
The evidence does not show that the veteran's service 
connected bilateral leg disorder has resulted in any 
hospitalizations.  In addition, while the veteran reported 
that she had to change jobs, there has been no showing by the 
veteran that her disabilities have caused marked interference 
with his employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board does not have to refer this case to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

In conclusion, for the reasons stated, the Board finds that 
the preponderance of the evidence is against the claim for 
ratings higher than 10 percent, after August 4, 2006.  So the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for fibromyalgia is 
reopened.  

A 10 percent rating for residuals of right leg stress 
fractures, prior to August 4, 2006, is granted, subject to 
the law and regulations applicable to the payment of monetary 
benefits.  

A 10 percent rating for residuals of left leg stress 
fractures, prior to August 4, 2006, is granted, subject to 
the law and regulations applicable to the payment of monetary 
benefits.  

A rating in excess of 10 percent for residuals of right leg 
stress fractures, after August 4, 2006, is denied.  

A rating in excess of 10 percent for residuals of left leg 
stress fractures, after August 4, 2006, is denied.  


REMAND

The VCAA and implementing regulations provide that VA 
examinations should be ordered to address matters that 
require medical knowledge, to include the question of nexus, 
if needed to resolve the issue on appeal.  See 38 U.S.C.A. 
§ 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i).  As such, 
there is no VA medical opinion of record discussing the 
likely etiology of the veteran's currently diagnosed 
fibromyalgia.  VA's duty to assist requires that the veteran 
be afforded a VA examination with respect to her disability, 
which takes into account the records of her prior medical 
history and includes an opinion as to the cause of her 
disability at issue.  38 U.S.C.A. § 5103A (d).  See also Pond 
v. West, 12 Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 
Vet. App. 401, 405 (1991).  In light the medical records 
showing a current diagnosis of fibromyalgia, the Board is of 
the view that the veteran should be afforded a VA examination 
to determine the current, nature and etiology of her 
fibromyalgia.  

In light of the foregoing, additional development is 
warranted with respect to the issue of entitlement to service 
connection for fibromyalgia.  Accordingly, the case is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The following actions are to be 
performed:

1.  The RO should ask the veteran to 
identify all health care providers, VA as 
well as non-VA, who may possess 
additional records concerning her 
fibromyalgia.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  

2.  After the above evidence has been 
sought and made part of the veteran's 
claims file, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA medical examination to 
determine if the veteran currently has 
fibromyalgia.  The veteran's VA claims 
folder, including a copy of this REMAND, 
must be made available to and reviewed by 
the examiner.  All indicated tests and 
studies should be accomplished.  If the 
veteran is diagnosed with fibromyalgia, 
the examiner should then be requested to 
provide an opinion as to whether it is 
likely, unlikely, or at least as likely 
as not that this particular disability is 
related to the veteran's active service 
or events therein.  All findings and a 
full rationale for any opinions expressed 
should be set forth in detail, and the 
examiner should indicate whether he or 
she reviewed the veteran's claims folder 
prior to the examination.  The examiner 
should provide an explanation as to how 
he or she reached that opinion.  The 
examiner should provide a rationale for 
any opinion expressed.  If the examiner 
is unable to formulate an opinion without 
resort to speculation, this should be so 
noted.  

3.  Thereafter, the RO should review the 
record and readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  Thereafter, the veteran and her 
representative should be given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until she is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


